Exhibit 10.11

Approval Notice of Credit Line

I.



Regarding the related transactions between your company and the Bank, the
transaction conditions approved by the Bank are as follows:

Amount Unit: One thousand NTD

 

 

 

 

Transaction Type

Credit Line

Interest Rate

Usage/Note

1.    Comprehensive Credit Line

100,000

 

 

(1) Short term loan - Import 0/A

(100,000)

Negotiable on a case-by-case basis

1.Revolving loans

2.120-day repayment period

3.The current reference rate for 120-day period is 2.2%

4.A copy of the Invoice  must be obtained before the loan can be issued;
credited in full amount; the remittance restricted only to the suppliers (must
not be enterprises/individuals)

(2) Short term loan

(100,000)

Negotiable on a case-by-case basis

1.Revolving loans

2.90-day repayment period

3.The current reference rate for 90-day period is 2.25%

2.    Financial Derivatives Credit Line - Hedging

USD 1,000

Negotiable with Financial Marketing Department

1.Shall restrict only for spot transactions in the foreign exchange market.

2.The part of the hedging amount that exceeds 30% of the MTM loss needs to be
replenished with margin or deposit within two business days.

Total

100,000+

USD 1,000

 

Maturity Date: July 31,2020

Additional (special) conditions:

1.From August 1, 2019, the Bank will quarterly check and review if the amount of
your company’s average deposit during each quarter (exclude the cash deposited
in the account and pledge of a banking deposit) is more than or equal to 30% of
the average credit amount during each quarter.

2.From August 1, 2019, the Bank will quarterly check and review if the amount of
the fund transfer between you and your non-related parties during each quarter
is more than or equal to USD 2 million.

3.Please provide the Quarterly Consolidated Financial Statements of your parent
company (“AOI”) before August 31, 2019 and November 30, 2019, and March 15, 2020
and May 31, 2020 for the Bank’s reference.

4.Before the loan can be issued, a letter of responsibility issued by Prime
World International Holdings Ltd. shall be required.

5.At the end of each quarter (March,  May,  August,  and November), the Applied
Optoelectronics, Inc.'s shareholding in Prime World International Holdings Ltd.
shall be checked, which must not be less than 100%.

6.Other matters not mentioned herein shall be governed by the Bank's related
policy.

 

II.



Under the above-mentioned conditions, if there are difficulties obtaining the
funds due to market factors, or these conditions cannot properly reflect the
costs of the Bank's acquisition for the related funds, the Bank reserves the
rights to make the adjustments in a timely manner to the amounts of the loan,
usage, and the re-determination of the loan interest rates.

 

III.



We kindly request your company/your good self to check with the relevant
documents for signing and other matters.










Kind Regards

 

 

 

Customer Confirmation with Signature

 

The company/I have fully understood the above content and agreed that it is a
part of the agreement signed with the Bank.

Prime World International Holdings Ltd.

Taiwan Branch

 

 

Date: July 8,  2019

 

 

 

Version 1041127

Page 1 of 1

 



